Mr. Chief Justice Marshall
delivered the opinion of the Court. The question decided in the Supreme Court for the State of Pennsylvania respected only the construction of a law of that State. It does not appear, from the record, that either the constitutionality of the law of Pennsylvania, or any act of Congress was drawn into question.
It would not be required, that' the record should, in terms, state a misconstruction of an act of Congress, or that an. act of Congress was drawn into question. It would have been sufficient to give this. Court jurisdiction of the cause, that the record should sho;w that an act of Congress was applicable to the. case. That is not shown by this record. The act of Congress which is supposed to have been disregarded, and which, probably, was disregarded by the State Court, is that which gives'the United States priority in cases of insolvency. Had the fact of insolvency appeared upon the record, that would have enabled, this Court to revise the judgment of the Supreme Court of Pennsylvania. But that fact does not appear.. No other question is presented, than the correctness of the decision of the State Court, according to the laws of Pennsylvania, and that is a question over which this Court can take no jurisdiction.
The writ of error must be dismissed.
Writ of error dismissed.